Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2020, 04 December 2020, and 11 March 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “129”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a minimum weld overlay length”, as recited in line 2, is vague because the aforementioned limitation does not define a specific length.  For purposes of examination, the minimum weld overlay length has been interpreted as being 5 mm.  Claims 11 and 16 contain similar errors.
Regarding claim 16, the limitation “a predetermined length”, as recited in line 5, is vague because it does not define a specific length.  For purposes of examination, the predetermined length has been interpreted as being 5 mm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al. (WO 2018/042246) in view of Macia et al. (US 2010/0006545).
Regarding claim 1, Chalmers discloses a method of making a lined pipe for reel-lay operations, comprising: positioning the first pipe joint (pipe 5) for liner operations, the first pipe joint comprising a first end opposite of a second end, a central opening, and an inner surface; disposing a first section of alloy (clad overlay weld 25) in the central opening of the first pipe joint; mechanically lining the inner surface of the first pipe joint with the first section of alloy (paragraph 0058); and weld overlaying a second section of alloy (clad overlay 30) in the central opening and on a first side of the first section of alloy (Figs. 1, 2(a), 2(b), and 7; paragraphs 0015, 0023, 0025, 0035, 0058, 0059, and 0061).  Chalmers fails to disclose determining a minimum weld overlay length for a first pipe joint; and the weld overlaying comprising welding the second section of alloy to the inner surface of the first pipe joint along a first length that is greater than or equal to the minimum weld overlay length.  Macia teaches determining a minimum weld overlay length (paragraph 0048 of Macia teaches a numerical simulation to determine the influence of geometry, which would obviously include length, pm weld strength) for a first pipe joint (Fig. 4; paragraph 0048) to ensure sufficient strain capacity.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of determining a minimum weld overlay length for a first pipe joint as taught by Macia to ensure sufficient strain capacity in the pipeline. Macia fails to teach the weld overlaying comprising welding the second section of alloy to the inner surface of the first pipe joint along a first length that is greater than or equal to the minimum weld overlay length.  Although Chalmers fails to disclose a explicitly teach the weld overlaying comprising welding the second section of alloy to the inner surface of the first pipe joint along a first length that is greater than or equal to the minimum weld overlay length, a “minimum weld overlay length” can be interpreted as any length, and therefore, it would have been obvious to have modified the apparatus as disclosed above with a minimum weld overlay length that is less than or equal to the first length as a design consideration within the skill of the art based upon the properties of the pipe joint and the strength required to prevent bending strain from exceeding a threshold magnitude.
Regarding claim 2, Chalmers further discloses welding the first pipe joint (5) to a second pipe joint (5) (Fig. 7; paragraph 0063).
Regarding claim 3, Chalmers further discloses reeling the first pipe joint (5) and the second pipe joint (5) onto a spool (reel) (paragraph 0071).
Regarding claims 4 and 5, Chalmers further discloses the liner (10) comprises a corrosion resistant alloy (duplex stainless steel; austenitic stainless steel; nickel-based alloy) (paragraphs 0023 and 0059).  Chalmers is silent regarding the material of which the first section of alloy and the second section of alloy is composed.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first weld overlay and the second weld overlay as disclosed by Chalmers with the a corrosion resistant alloy comprising stainless steel or a nickel-based alloy (same material of which the liner as taught by Chalmers is composed) as a design consideration within the skill of the art to provide uniform corrosion resistance along the entire length of the lined pipe.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, Chalmers fails to disclose  the determining of the minimum weld overlay length comprises simulating a bending of the first pipe.  Macia teaches the determining of the weld overlay geometry (weld overlay geometry would obviously include weld length) comprises simulating a bending (plastic deformation) of the first pipe (pipe segment 202) (paragraphs 0048 and 0057) to qualify the overlay weld geometry to ensure sufficient strain capacity.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of determining the minimum weld overlay length by simulating a bending of the first pipe joint as taught by Macia to qualify the overlay weld geometry to ensure sufficient strain capacity.  
Regarding claim 8, Chalmers fails to teach the simulating the bending of the first pipe joint is based on one or more parameters, and the one or more parameters include one or more of a spool diameter, a pipe inner diameter, a pipe outer diameter, a pipe length, a pipe material property, a liner material property, a straightener setting, a reeling tension, a reel back tension, a mechanical liner thickness, a mechanical liner length, or a weld overlay thickness, or a weld overlay length.  Macia teaches the simulating the bending of the first pipe joint is based on one or more parameters, and the one or more parameters include one or more of a pipe material property (i.e. strength of material; yield strength), a weld overlay thickness (weld overlay geometry would obviously include weld thickness), or a weld overlay length (weld overlay geometry would obviously include weld length) (paragraphs 0013, 0015, 0027, 0048 and 0057) to qualify the overlay weld geometry to ensure sufficient strain capacity.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the simulating of the bending of the first pipe joint is based on pipe material property, weld overlay thickness, and weld overlay length as taught by Macia to qualify the overlay weld geometry to ensure sufficient strain capacity.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al. in view of Macia et al. as applied to claim 6 above, and further in view of Shitamoto (US 9,004,341).  Chalmers in view of Macia discloses all of the claim limitations except the simulating the bending of the first pipe joint uses finite element analysis software. Chalmers in view of Macia is silent regarding the type of numerical model used to simulate the bending of the first pipe joint.  Shitamoto teaches simulating the bending of a pipe uses finite element analysis software (MSC.Marc) (col. 5, lines 32 - 43).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the step of determining a minimum weld overlay length as disclosed above with the use of finite element analysis software as taught by Shitamoto to determine the relationship between bending moment and bending strain of the welded pipe.

Claims 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chalmers et al. (WO 2018/042246).
Regarding claim 11, Chalmers discloses a hybrid mechanically lined pipe apparatus, comprising: a spool (reel); and a pipeline (mechanically lined pipe) reeled onto the spool, the pipeline comprising one or more pipe joints (pipe 5), each respective pipe joint of the one or more pipe joints comprising: a first weld overlay alloy (clad overlay weld 25) welded to the respective pipe joint (5) along a first length, a second weld overlay alloy (clad overlay weld 30) welded to the respective pipe joint (5) along a second length, a liner (10) mechanically lined to the respective pipe joint, the liner being disposed between the first weld overlay alloy and the second weld overlay alloy, and a minimum weld overlay length (Figs. 1, 2(a), 2(b), and 7; paragraphs 0015, 0023, 0025, 0035, 0058, 0059, and 0061).  Although Chalmers fails to disclose a explicitly teach each of the first length and the second length being greater than or equal to a minimum weld overlay length, a “minimum weld overlay length” can be interpreted as any length, and therefore, it would have been obvious to have modified the apparatus as disclosed above with a minimum weld overlay length that is less than or equal to the first length and the second length as a design consideration within the skill of the art based upon the properties of the pipe joint and the strength required to prevent bending strain from exceeding a threshold magnitude.
Regarding claim 15, Chalmers further discloses the spool (reel) and the pipeline (MLP pipeline 200) reeled onto the spool are disposed on a pipelay vessel (reel-lay vessel) (paragraph 0071).
Regarding claim 16, Chalmers teaches a pipe, comprising: a pipe joint (pipe 5); a liner (10) mechanically lined (paragraph 0058 teaches liner 10 is mechanically bonded to the inner surface 5A of the pipe 5) to the pipe joint (5); and a weld overlay (extended clad overlay weld 25A) welded within the pipe joint, the weld overlay having a weld overlay length (100-200 mm) that is greater than or equal to a predetermined length (5 mm, as discussed above) to prevent wrinkling of the liner (Figs. 1, 2(a), and 2(b); paragraphs 0023, 0027, 0058, 0059, and 0061).  Although Chalmers fails to disclose a explicitly teach a weld overlay length is greater than a predetermined length, a “predetermined length” can be interpreted as any length, including lengths less than or equal to 100 mm, and therefore, it would have been obvious to have modified the apparatus as disclosed above with a predetermined length that is less than or equal to the weld overlay length as disclosed by Chalmers as a design consideration within the skill of the art based upon the properties of the pipe joint and the strength required to prevent bending strain from exceeding a threshold magnitude.

Claims 12 - 14 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers et al.
Regarding claims 12 and 13, Chalmers further discloses the liner (10) comprises a corrosion resistant alloy (duplex stainless steel; austenitic stainless steel; nickel-based alloy) (paragraphs 0023 and 0059).  Chalmers is silent regarding the material of which the first weld overlay alloy and the second weld overlay alloy is composed.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first weld overlay and the second weld overlay as disclosed by Chalmers with the a corrosion resistant alloy comprising stainless steel or a nickel-based alloy (same material of which the liner as taught by Chalmers is composed) as a design consideration within the skill of the art to provide uniform corrosion resistance along the entire length of the lined pipe.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 14, Chalmers discloses all of the claim limitations except the minimum weld overlay length is greater than 300 mm.  Examiner takes the position that the specific predetermined length lacks criticality in the claims and is a design consideration within the skill of the art.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 17 and 18, Chalmers further discloses the liner (10) comprises a corrosion resistant alloy (duplex stainless steel; austenitic stainless steel; nickel-based alloy) (paragraphs 0023 and 0059).  Chalmers is silent regarding the material of which the weld overlay is composed.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the weld overlay as disclosed by Chalmers with the a corrosion resistant alloy comprising stainless steel or a nickel-based alloy (same material of which the liner as taught by Chalmers is composed) as a design consideration within the skill of the art to provide uniform corrosion resistance along the entire length of the lined pipe.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Chalmers discloses all of the claim limitations except the predetermined length is greater than 300 mm.  Examiner takes the position that the specific predetermined length lacks criticality in the claims and is a design consideration within the skill of the art.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/10/2022